Title: From James Madison to William C. Williams, 5 February 1807
From: Madison, James
To: Williams, William C.



Sir.
Department of State, Feb. 5th. 1807.

I duly received your letter of the 15th. Ult.  The latest intimation of the state of the case of the Friendship, received at this Department, is of the date of August 1805, which suggested, as a caution, not to pay the money until the result of a Chancery suit, instituted against the Agent, should be ascertained.  Under such circumstances, it is deemed inexpedient to pay the money to you at present.  I am &c.

James Madison.

